UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1899



GAZENA ERCHAFO ERDILO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-906-357)


Submitted:   April 19, 2006                 Decided:   May 11, 2006


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Hailu, LAW OFFICES OF THOMAS HAILU, Arlington, Virginia, for
Petitioner. Rod J. Rosenstein, United States Attorney, Larry D.
Adams, UNITED STATES ATTORNEY’S OFFICE, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gazena Erchafo Erdilo, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    dismissing    his    appeal    from    the   immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

           In   his   petition   for    review,      Erdilo   challenges    the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Erdilo fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the denial of Erdilo’s request

for withholding of removal.         “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”           Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).         Because Erdilo fails to show that




                                    - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.*

          Accordingly,     we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




     *
      Erdilo’s brief merely asserts, without supporting argument,
that he seeks review of the immigration judge’s denial of his
request for protection under the Convention Against Torture. We
therefore find that he has waived appellate review of this claim.
See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                       - 3 -